DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 12/29/2021 is acknowledged.
Claims 21 – 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention II (method claims), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/29/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 9 and 11 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 9,040,337 B2).

Regarding Claim 1, Park discloses an elastic connecting component (Fig 1-22), comprising an elastomer (30; Column 3, lines 50-52; 32,34; Column 5, lines 21-67; “PDMS”) and an elastic conductor (20; Column 3, lines 50-67; “stretchable”; Column 4, lines 44-Column 5, line 10; “copper”; conductive structure in the elastomer is an elastic conductor) in the elastomer (30;32,34), wherein the elastic conductor comprises a first conductor (22), a second conductor (24), and a third conductor (28) electrically connected (Column 1, lines 14-49; Column 4, lines 44-Column 5, line 10; “copper”) between the first conductor (22) and the second conductor (24), a plane (a plane intersecting both 28 and 24; annotated PLANE) where the second conductor (24) and the third conductor (28) are positioned (plane intersecting both 28 and 24) has a preset angle (see Fig 1-3; seemingly at 90°) in relation to the first conductor (22), and the preset angle is between 0° and 180°.


    PNG
    media_image1.png
    388
    727
    media_image1.png
    Greyscale

Annotated Fig 3 from Park (US 9,040,337 B2)

Regarding Claim 3, Park further discloses the elastic connecting component (Fig 1-22), wherein adjacent ones of the first conductor (22), the second conductor (24) and the third conductor (28) form a conductive unit (22,24,28 for an entity), and the elastic conductor (20) comprises at least one conductive unit.

Regarding Claim 4, Park further discloses the elastic connecting component (Fig 1-22), wherein the third conductor (28) is connected at adjacent (near) ends (end of 22 and end of 24 are connected to respective ends of 28) of the first conductor (22) and the second conductor (24).

Regarding Claim 5, Park further discloses the elastic connecting component (Fig 1-22), wherein the first conductor (22) is parallel (see Fig 1-3) to the second conductor (24), or the third conductor (28) is perpendicularly connected with the first conductor (22) and the second conductor (24), respectively, when the elastic connecting component is not pulled in tension.

Regarding Claim 6, Park further discloses the elastic connecting component (Fig 1-22), wherein the first conductor (22) and the second conductor (24) are sheet-like (see Fig 3), and the third conductor (28) is cylindrical (see Fig 1-3).

Regarding Claim 7, Park further discloses the elastic connecting component (Fig 1-22), wherein the elastomer (30) comprises a first surface (upper surface of 32), and the first conductor (22) is arranged closer to the first surface of the elastomer than the second conductor (24); the elastic connecting component (20,30) further comprises a flexible layer (34) or an elastic base (34), the flexible layer (34) is arranged on a surface (upper surface of 22) of the first conductor (22) close to the first surface, the elastic base (34) is attached to the first surface (upper surface of 32) of the elastomer (30).

Regarding Claim 8, Park discloses an elastic electronic device (Fig 1-22), comprising an elastic connecting component (10,20), wherein the elastic connecting component comprises an elastomer (30; Column 3, lines 50-52; 32,34; Column 5, lines 21-67; “PDMS”) and an elastic conductor (20; Column 3, lines 50-67; “stretchable”; Column 4, lines 44-Column 5, line 10; “copper”; conductive structure in the elastomer is an elastic conductor) in the elastomer (30; 32,34), and the elastic conductor comprises a first conductor (22), a second conductor (24), and a third conductor (28) electrically connected (Column 1, lines 14-49; Column 4, lines 44-Column 5, line 10; “copper”) between the first conductor (22) and the second conductor (24), a plane (a plane intersecting both 28 and 24; annotated PLANE) where the second conductor (24) and the third conductor (28) are positioned (plane intersecting both 28 and 24) has a preset angle (see Fig 1-3; seemingly at 90°) in relation to the first conductor (22), and the preset angle is between 0° and 180°.

Regarding Claim 9, Park further discloses the elastic electronic device (Fig 1-22), further comprising an electronic element (10) arranged in the elastomer (30) and electrically connected (Column 1, lines 14-49; Column 3, lines 46-60; Column 4, lines 44-Column 5, line 10; “copper”; Column 6, lines 7-21) with the elastic conductor (20).

Regarding Claim 11, Park further discloses the elastic electronic device (Fig 1-22), wherein adjacent ones of the first conductor (22), the second conductor (24) and the third conductor (28) form a conductive unit (22,24,28 for an entity), and the elastic conductor (20) comprises at least one conductive unit.

Regarding Claim 12, Park further discloses the elastic electronic device (Fig 1-22), wherein the third conductor (28) is connected at adjacent (near) ends (end of 22 and end of 24 are connected to respective ends of 28) of the first conductor (22) and the second conductor (24).

Regarding Claim 13, Park further discloses the elastic electronic device (Fig 1-22), wherein the first conductor (22) is parallel (see Fig 1-3) to the second conductor (24), or the third conductor (28) is perpendicularly connected with the first conductor (22) and the second conductor (24), respectively, when the elastic connecting component is not pulled in tension.

Regarding Claim 14, Park further discloses the elastic electronic device (Fig 1-22), wherein the first conductor (22) and the second conductor (24) are sheet-like (see Fig 3), and the third conductor (28) is cylindrical (see Fig 1-3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 9,040,337 B2) as applied to claims 1 and 8 above, and further in view of Maghribi (US 2004/0243204 A1) and Ogura (US 2019/0327829 A1).

Regarding Claim 2, Park discloses the limitations of the preceding claim.
Though Park shows a similar structure to the Applicant’s structure and the elastic connecting component as disclosed (in Fig 1-22), and further comprises an included angle between the third conductor (28) and a horizontal plane (upper surface of 32), that would probably perform the function as claimed, Park does not explicitly disclose wherein an included angle between the third conductor and a horizontal plane decreases when the elastic connecting component is pulled in tension in a case that an extension direction of the elastic connecting component is parallel to the horizontal plane.
Maghribi teaches of an elastic connecting component (Fig 5), comprising an elastomer (501; [0086]; “stretchable polymer”; [0027,0030,0056]; “PDMS”) and an elastic conductor (503,504; [0086]) in the elastomer (501), wherein the elastic conductor comprises a first conductor (annotated 1st CONDUCTOR SECTION), a second conductor (annotated 2nd CONDUCTOR SECTION), and a third conductor (annotated 3rd CONDUCTOR SECTION) electrically connected between the first conductor and the second conductor, wherein an included angle between the third conductor and a horizontal plane (upper surface of 501 as seen in Fig 5) when the elastic connecting component is pulled in tension ([0009]; “stretchable in a longitudinal direction generally aligned with the central longitudinal axis”) in a case that an extension direction of the elastic connecting component is parallel to the horizontal plane (upper surface of 501 as seen in Fig 5).
Ogura teaches of an elastic connecting component (Fig 8, 1-3), comprising an elastomer (20; [0036]) and an elastic conductor (41; [0064]) in the elastomer, wherein the elastic conductor comprises a first conductor (one 411; [0046-0068]; “conductive wire”), a second conductor (an adjacent 411), and a third conductor (another adjacent 411) electrically connected between the first conductor and the second conductor, wherein an included angle (at about Θ12,Θ11) between the third conductor (another adjacent 411) and a plane (plane formed at L2 going into Fig 3) decreases (see Fig 8) when the elastic connecting component (41) is pulled in tension ([0096]; “stretching”) in a case that an extension direction (along L2) of the elastic connecting component (41) is parallel to the horizontal plane (plane formed at L2 going into Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as disclosed by Park, wherein an included angle between the third conductor and a horizontal plane when the elastic connecting component is pulled in tension in a case that an extension direction of the elastic connecting component is parallel to the horizontal plane as taught by Maghribi and Ogura, in order to maintain integrity of a circuit line while allowing stretching, provide stress release, increase stretchability, and provide usage within a three-dimensional substrate and usage in a variety of applications (Maghribi, [0009,0010,0020,0085-0086]), as well as improve durability with respect to stretching, prevent disconnections, maintain resistance values, and alleviate stresses (Ogura, [0006,0096-0097]), such that an included angle between the third conductor and a horizontal plane decreases when the elastic connecting component is pulled in tension in a case that an extension direction of the elastic connecting component is parallel to the horizontal plane.

    PNG
    media_image2.png
    496
    795
    media_image2.png
    Greyscale

Annotated Fig 5 from Maghribi (US 2004/0243204 A1)

Regarding Claim 10, Park discloses the limitations of the preceding claim.
Though Park shows a similar structure to the Applicant’s structure and the elastic electronic device as disclosed (in Fig 1-22), and further comprises an included angle between the third conductor (28) and a horizontal plane (upper surface of 32), that would probably perform the function as claimed, Park does not explicitly disclose wherein an included angle between the third conductor and a horizontal plane decreases when the elastic connecting component is pulled in tension in a case that an extension direction of the elastic connecting component is parallel to the horizontal plane.
Maghribi teaches of an elastic connecting component (Fig 5), comprising an elastomer (501; [0086]; “stretchable polymer”; [0027,0030,0056]; “PDMS”) and an elastic conductor (503,504; [0086]) in the elastomer (501), wherein the elastic conductor comprises a first conductor (annotated 1st CONDUCTOR SECTION), a second conductor (annotated 2nd CONDUCTOR SECTION), and a third conductor (annotated 3rd CONDUCTOR SECTION) electrically connected between the first conductor and the second conductor, wherein an included angle between the third conductor and a horizontal plane (upper surface of 501 as seen in Fig 5) when the elastic connecting component is pulled in tension ([0009]; “stretchable in a longitudinal direction generally aligned with the central longitudinal axis”) in a case that an extension direction of the elastic connecting component is parallel to the horizontal plane (upper surface of 501 as seen in Fig 5).
Ogura teaches of an elastic connecting component (Fig 8, 1-3), comprising an elastomer (20; [0036]) and an elastic conductor (41; [0064]) in the elastomer, wherein the elastic conductor comprises a first conductor (one 411; [0046-0068]; “conductive wire”), a second conductor (an adjacent 411), and a third conductor (another adjacent 411) electrically connected between the first conductor and the second conductor, wherein an included angle (at about Θ12,Θ11) between the third conductor (another adjacent 411) and a plane (plane formed at L2 going into Fig 3) decreases (see Fig 8) when the elastic connecting component (41) is pulled in tension ([0096]; “stretching”) in a case that an extension direction (along L2) of the elastic connecting component (41) is parallel to the horizontal plane (plane formed at L2 going into Fig 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the elastic electronic device as disclosed by Park, wherein an included angle between the third conductor and a horizontal plane when the elastic connecting component is pulled in tension in a case that an extension direction of the elastic connecting component is parallel to the horizontal plane as taught by Maghribi and Ogura, in order to maintain integrity of a circuit line while allowing stretching, provide stress release, increase stretchability, and provide usage within a three-dimensional substrate and usage in a variety of applications (Maghribi, [0009,0010,0020,0085-0086]), as well as improve durability with respect to stretching, prevent disconnections, maintain resistance values, and alleviate stresses (Ogura, [0006,0096-0097]), such that an included angle between the third conductor and a horizontal plane decreases when the elastic connecting component is pulled in tension in a case that an extension direction of the elastic connecting component is parallel to the horizontal plane.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Elsherbini (US 2017/0094774 A1) teaches of an elastic connecting component (Fig 9-10), comprising an elastomer ([0034]) and an elastic conductor (95) in the elastomer, wherein the elastic conductor comprises a first conductor (upper 95), a second conductor (lower 95), and a third conductor (at V) electrically connected between the first conductor and the second conductor, a plane where the second conductor and the third conductor are positioned has a preset angle (see Fig 10 showing an angle approximately 90°) in relation to the first conductor, and the preset angle is between 0° and 180°.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975. The examiner can normally be reached M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSHN K VARGHESE/Examiner, Art Unit 2896